IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-50183
                          Conference Calendar
                           __________________


VERNON KING, JR.,

                                       Plaintiff-Appellant,

versus

NELSON R. LITTLE, Sgt.;
CHRISTEL ROBINSON;
DONALD G. FREE, II,

                                       Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CV-328
                         - - - - - - - - - -
                            June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Texas prisoner Vernon King, Jr., #590316, seeks in forma

pauperis (IFP) status to appeal the district court's dismissal of

his civil rights complaint.    King argues that his complaint

alleged that the defendants subjected him to cruel and unusual

punishment and that the district court abused its discretion by

failing to appoint counsel.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50183
                                 -2-

     King has failed to identify any error in the district

court's dismissal of his suit.    See King v. Little, CA No. W-94-

CA-328 (W.D. Tex. Sept. 26, 1995 and Feb. 26, 1996).    Having

reviewed the record and the relevant law, we DENY the motion for

IFP because this appeal does not involve legal points arguable on

their merits.   Jackson v. Dallas Police Dep't, 811 F.2d 260, 261

(5th Cir. 1986).   Thus, the appeal is frivolous and subject to

dismissal.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.    King's motions for appointment of

appellate counsel, an extension of time, and a judicial

investigation are DENIED.    We caution King that any additional

frivolous appeals filed by him will invite the imposition of

sanctions.   To avoid sanctions, King is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.